BURKE, J., dissenting: There is no dispute that the Moser apartment was burglarized and that various items of personal property and credit cards were taken. A few days after the burglary the defendant was arrested in his apartment on Belmont Avenue, Chicago. At this time two Chicago Police Officers took 18 credit cards in the name of Moser and an assortment of other items. The defendant offered no explanation for the presence of the Moser credit cards, which were in plain view in his one-room apartment. A codefendant, Charles Fiala, testified for the People that he was arrested with two of the Moser credit cards in his possession which he had received from defendant and that he, Fiala, had used these cards to make purchases. This testimony was admitted without objection. The fact that Fiala had some of the stolen credit cards in his possession did not mitigate against the guilt of defendant. See People v. Moore, 76 Ill App2d 326, 222 NE2d 95. The evidence of defendant’s recent possession of goods stolen from the Moser apartment, the testimony that defendant had given some of these items to another and his failure to offer any explanation as to how it came to pass that this loot was in his room, strongly supports the verdict. He was proven guilty beyond a reasonable doubt. In my opinion the admission into evidence of testimony about the use of credit cards subsequent to the burglary was not prejudicial error. The effect of the testimony on this subject was to prove that after the burglary the credit cards were outside the possession and control of Mr. Moser and in fact had neither been lost nor mislaid. The brief allusion to another crime, that of obtaining property by false pretenses, was incidental to this proof. No part of this testimony linked the defendant specifically to any crime other than that for which he was indicted. Incidental evidence of another offense is admissible if it tends to prove the crime charged. People v. Ostrand, 35 Ill2d 520, 221 NE2d 499; People v. Speice, 23 Ill2d 40, 177 NE2d 233. Charles Fiala testified that defendant had given him two credit cards bearing the name Alexander Moser which he, Fiala, had used to make purchases. This testimony was admitted without objection. While the admission of Mr. Moser’s testimony was proper, the admission without objection of the corresponding testimony of Fiala precludes the defendant from raising this issue on appeal. People v. Frenchwood, 28 Ill2d 139, 190 NE2d 767; People v. Allen, 17 Ill2d 55,160 NE2d 818. The refusal of the trial judge to admit the prior contradictory written statement of Fiala did not constitute prejudicial error. Fiala was cross-examined extensively by defense counsel concerning his oral and written state-prior to the trial in which he disclaimed that defendant had any connection with the burglary. During cross-examination Fiala testified that he had written the statement in the County Jail; on redirect examination he testified he made the writing in the bullpen or lockup as opposed to a cell in the County Jail. Defendant contends that the refusal to admit the writing into evidence was error so prejudicial as to require reversal. The People concede that under the doctrine of People v. Williams, 22 Ill2d 498, 504, 177 NE2d 100, a prior contradictory writing by a witness is admissible into evidence for the purpose of emphasizing its impeaching character even where the witness admits having made such a statement. As the previous written statement of Fiala was fully explored in the examination and cross-examination the defendant Hahn was not prejudiced in the instant case. Two lines of cases exist on the question of whether a party has a right to have a witness’ prior inconsistent statement introduced into evidence for impeachment purposes where the witness admits having made the statement. One line finds support in the 1893 case of Atchison, T. & S. F. R. Co. v. Feehan, 149 Ill 202, 36 NE 1036, and the other in the case of Plotkin v. Winkler, 323 Ill App 181, 55 NE2d 545. In Feehan the court said, at page 215: “In this case, the witness having admitted making the previous contradictory statement, no further proof of that fact was necessary, and the defendant was in no degree prejudiced by the exclusion of the witness’ testimony. . . .” The Feehan rule was followed in Swift & Co. v. Madden, 165 Ill 41, 45 NE 979; Illinois Cent. R. Co. v. Wade, 206 Ill 523, 69 NE 565; Chicago & E. I. Ry. Co. v. Crose, 214 Ill 602, 73 NE 865; Kooyumjian v. Stevens, 10 Ill App2d 378, 135 NE2d 146 and Rogers v. Gehrke, 77 Ill App2d 343, 222 NE2d 351. Plotkin v. Winkler, 323 Ill App 181, 55 NE2d 545, holds that it was error not to allow a prior inconsistent statement into evidence. The Williams case has been followed in People v. Dixon, 28 Ill2d 122, 190 NE2d 793, and People v. Jarrett, 57 Ill App2d 169, 206 NE2d 835, without comment in either case. The most recent case contrary to the Fee-ban line appears to be Esderts v. Chicago, R. I. & P. R. Co., 76 Ill App2d 210, 222 NE2d 117, which holds that the trial court properly allowed three inconsistent statements into evidence. The witness admitted his signatures on all three statements, but denied the contents of two of them. As to the third statement, it does not appear that the witness admitted, denied or had no knowledge of the matters therein. The Feehan rule should be applied to the case at bar as Fiala testified that he previously stated defendant had nothing to do with the burglary and that the statement was reduced to writing. He changed his story on the stand in an apparent attempt to explain what he meant by his earlier statement, by saying that he did not participate in the burglary and consequently could not say whether defendant committed the burglary or not, and that he had “no knowledge of any burglaries defendant committed as such.” The jury was fully informed of the previous statement made by Fiala. The contradictions between the testimony and the written statement were emphasized in the examination and cross-examination of Fiala. The defendant was not prejudiced by the ruling of the trial judge that it was not necessary to a fair trial for the defendant, that any contradictions be further emphasized by the introduction of the written statement. There is no complaint by the defendant of the refusal to give any tendered instruction or of the giving of an erroneous instruction. The People presented a strong case showing the guilt of the defendant beyond a reasonable doubt and the judgment should be affirmed.